Citation Nr: 1454712	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-32 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to September 16, 2011.  

2.  Entitlement to an increased rating in excess of 30 percent for bilateral hearing loss from September 16, 2011 to January 30, 2012.  

3.  Entitlement to an increased rating in excess of 40 percent for bilateral hearing loss since January 30, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1954 to May 1958 and August 1958 to May 1976.  

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran was granted a noncompensable service connection in May 2002.  The Veteran appealed this decision, but did not timely perfect the appeal.  The Veteran filed for an increased rating in September 2004, but his claim was denied in an April 2005 rating decision.  The Veteran did not appeal this rating decision and it became final.  The Veteran again filed for an increased rating in January 2008, and this appeal stems from that claim.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing was created and associated with the claims file.  

This claim was previously remanded by the Board in July 2011 and January 2012.  The requirements of the remands were fulfilled and the case was properly returned to the Board.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's November 2014 Appellant Brief is located in the Veterans Benefits Management System.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 16, 2011, the Veteran's bilateral hearing loss, using the worst available score, was manifested by a level II for the right ear, and a level IV for the left ear.

2.  Between September 16, 2011 and January 30, 2012, the Veteran's bilateral hearing loss, using the highest Roman numerals, was manifested by a level VI for the right ear, and a level VIII for the left ear.

3.  Since January 30, 2012, the Veteran's bilateral hearing loss was manifested by a level VIII for the right ear, and a level VII for the left ear.


CONCLUSIONS OF LAW

1.  Prior to September 16, 2011, the criteria for a compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  

2.  Between September 16, 2011 and January 30, 2012, the criteria for a rating of 40 percent, but no higher, for bilateral hearing loss were met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  

3.  Since January 30, 2012, the criteria for an increased rating for bilateral hearing loss in excess of 40 percent were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in November 2007, January 2008, November 2009, October 2010, November 2010, September 2011, May 2012, and March 2014.  There is no additional evidence that need be obtained.  

The Veteran seeks an increased rating for his bilateral hearing loss.  The rating was increased from noncompensable to 30 percent in a November 2011 rating decision, effective September 16, 2011.  The rating was further increased to 40 percent by a July 2012 rating decision, effective January 30, 2012.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Under 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  

At the November 2007 VA examination, the examiner measured puretone thresholds in decibels:

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
40
60
60
65
Left ear
50
60
75
85

The puretone threshold average was 56.25 decibels in the right ear and 67.5 in the left.  The speech recognition scores were not available.  The examiner did not indicate that the speech recognition test was inappropriate and the thresholds do not meet the requirements of 38 C.F.R. § 4.86.  Therefore, the Board cannot apply Table VI or VIa and the examination cannot be used for rating purposes.  

At the January 2008 VA examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
35
60
60
70
Left ear
40
60
70
85

The puretone threshold average was 56.25 decibels in the right ear and 63.75 in the left.  The speech recognition score was 84 percent in the right ear and 80 percent in the left ear.  Applying these readings to Table VI, the right ear is rated at level II and the left at level IV.  Applying Table VII results in the Veteran's disability being rated noncompensably.  

At the November 2009 VA examination, the examiner took measurements but determined that the examination was invalid for rating purposes because the Veteran's thresholds were completely different in two test administered.  The examiner also noted the Veteran did not give his best effort during the speech recognition test.  Therefore, the results from that examination will not be used in determining entitlement to an increased rating.   

At the October 2010 VA examination, the examiner measured puretone thresholds in decibels:

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
60
75

80
Left ear
70
85

95

There are no results for the 3000 Hertz threshold.  Because a "puretone threshold average" requires the 3000 Hertz reading, this examination in inadequate for rating purposes.  38 C.F.R. § 4.85(d). 

At the November 2010 VA examination, the examiner measured puretone thresholds in decibels:

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
45
55
60
65
Left ear
45
60
70
80

The puretone threshold average was 56.25 decibels in the right ear and 63.75 in the left.  The speech recognition scores were 84 percent in the right ear and 76 percent in the left ear.  Applying these readings to Table VI, the right ear is rated at level II and the left at level IV.  Applying Table VII results in the Veteran's disability being rated noncompensably.  

At the September 2011 VA examination, the examiner measured puretone thresholds in decibels:

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
65
80
75
80
Left ear
70
80
85
95

The puretone threshold average was 75 decibels in the right ear and 82.5 in the left.  The speech recognition scores were 84 percent in the right ear and 64 percent in the left ear.  Applying these readings to Table VI, the right ear is rated at level III and the left at level VIII.  Since each reading is above 55 Hz, Table VIa may also be applied.  This results in a level VI rating in the right ear and VII in the left.  Per 38 C.F.R. § 4.86(a), the Board will use the higher Roman numerals for each ear, VI in the right ear, and VIII in the left.  Applying Table VII to these levels results in a 40 percent rating.  

At May 2012 VA examination, the examiner measured puretone thresholds in decibels:

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
60
65
70
75
Left ear
65
80
85
90

The puretone threshold average was 67.25 decibels in the right ear and 80 in the left.  The speech recognition scores were 56 percent in the right ear and 60 percent in the left ear.  Applying these readings to Table VI, the right ear is rated at level VIII and the left at level VII.  Since each reading is above 55 Hz, Table VIa may also be applied.  This results in a level V rating in the right ear and VII in the left.  Applying the highest Roman numeral for each ear to Table VII results in the Veteran's disability being rated at 40 percent.  

The May 2014 examination was actually a review of the October 2010 examination and no new readings were taken.  

The Veteran and his spouse have submitted statements in writing and testified at the Travel Board hearing.  These statements explained the Veteran's hearing loss history, his difficulty with hearing aids, and how his hearing loss affected his daily life.  

In must be noted that disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Unfortunately, the November 2007, November 2009, and October 2010 examinations could not be used to rate the Veteran's disability.  Therefore, the Board must rate the disability with the remaining evidence.  Given the objective findings the Board is compelled to conclude that an increased rating is in order for the period from September 16, 2011 to January 30, 2012.  The evidence does not show a hearing loss disability warranting a compensable rating until the September 2011 examination.  The September 2011 examination shows a hearing loss disability warranting a 40 percent rating, using the highest Roman numerals available for each ear.  There is no evidence at any point which would require a rating in excess of 40 percent.  

The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has symptoms of decreased hearing.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.

As the preponderance of the evidence is against the claims for a compensable rating prior to September 16, 2011 and a rating in excess of 40 percent at any point, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to September 16, 2011 is denied.  

Entitlement to a rating of 40 percent, but no higher, for bilateral hearing loss from September 16, 2011 to January 30, 2012 is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to an increased rating in excess of 40 percent for bilateral hearing loss since January 30, 2012 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


